56 F.3d 73NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
William Orr SWAN; KATHLEEN SWAN, Petitioners-Appellants,v.Christine GREGOIRE; Marc Brown; Rich Erwin; David Cochran;Dan Snow, Respondents-Appellees.
No. 94-36063.
United States Court of Appeals, Ninth Circuit.
Submitted May 16, 1995.*Decided May 19, 1995.

Before:  WALLACE, Chief Judge, HUG and NOONAN, Circuit Judges.


1
MEMORANDUM**


2
William and Kathleen Swan appeal pro se from the district court's dismissal of their petition for declaratory judgment.  In their petition, the Swans alleged that respondents, the Washington State Attorney General and various employees of the Washington Department of Labor and Industries, violated their rights under the Sixth and Fourteenth Amendments to the United States Constitution while attempting to collect the Swans' alleged debt due under the Crime Victims Compensation Act, Wash.  Rev. Code Sec. 7.68 et seq.  The Swans requested the district court to issue several declaratory judgments to prevent respondents from collecting the alleged debt.  We have jurisdiction under 28 U.S.C. Sec. 1291, and we affirm for the reasons stated by the district court's September 27, 1994 order.


3
The Swans also raise an issue on appeal regarding respondents' alleged selective prosecution, a claim neither raised in their petition nor considered by the district court.  We decline to address this issue for the first time on appeal.  See Green v. Christiansen, 732 F.2d 1397, 1400 n.1 (9th Cir. 1984).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3